11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

John Robert Quick,                             * From the 35th District Court
                                                 of Brown County,
                                                 Trial Court No. CR23085.

Vs. No. 11-15-00179-CR                         * October 13, 2016

The State of Texas,                            * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed.